UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2273



HANA ABEBE BELAY,

                                                         Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General for the
United States,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-468-657)


Submitted:   May 17, 2004                    Decided:   June 3, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Linda S. Wendtland, Assistant Director,
John C. Cunningham, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Hana Abebe Belay, a native and citizen of Ethiopia, seeks

review of a decision of the Board of Immigration Appeals (Board)

affirming without opinion the immigration judge’s denial of her

application for asylum. We have reviewed the administrative record

and the decision of the immigration judge, designated by the Board

as the final agency determination, and hold that substantial

evidence supports the immigration judge’s conclusion that Belay

failed to establish the past persecution or well-founded fear of

future persecution necessary to establish eligibility for asylum.

See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (the burden of

proof is on the alien to establish eligibility for asylum); 8

C.F.R. § 1208.13(a) (2003) (same).          We will reverse the Board only

if the evidence “‘was so compelling that no reasonable fact finder

could fail to find the requisite fear of persecution.’”               Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-

Zacarias,   502   U.S.   at   483-84).      We   find   no   such   compelling

evidence.

            We deny Belay’s petition for review.             We dispense with

oral   argument   because     the   facts    and   legal     contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              PETITION DENIED




                                    - 2 -